Citation Nr: 0633627	
Decision Date: 10/31/06    Archive Date: 11/14/06

DOCKET NO.  02-15 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUE

Entitlement to an evaluation in excess of 40 percent for the 
service-connected varicose veins, left leg.  



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1952 to 
January 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision issued by 
the RO.  



FINDING OF FACT

The service-connected left leg varicose veins are not shown 
to be manifested by more than persistent edema and stasis 
pigmentation or eczema, with or without intermittent 
ulceration.  



CONCLUSION OF LAW

The criteria for the assignment of an evaluation in excess of 
40 percent for the service-connected left leg varicose veins 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 
7104 (West 2002 and Supp. 2005); 38 C.F.R. §§ 3.159, 4.1, 
4.7, 4.10, 4.104 including Diagnostic Code (DC) 7120 (2006).  



REASONS AND BASES FOR FINDING AND CONCLUSION


On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing the 
VCAA provisions have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him comprehensive VA 
examinations addressing his claimed disorder.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in an August 2001 letter.  By this letter, the RO 
also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Recently, in Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that while the VCAA notice 
need not be contained in a single communication, post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case) cannot satisfy the duty to notify.  

The Federal Circuit further held that such notice should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
Id.  

Here, the noted VCAA letter was issued prior to the appealed 
March 2002 rating decision.  Moreover, as indicated above, 
the RO has taken all necessary steps to both notify the 
veteran of the evidence needed to substantiate his claim and 
assist him in developing relevant evidence.  

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

However, the absence of such notification by VCAA letter is 
not prejudicial in this case.  The veteran was fully notified 
that he was awarded a disability evaluation and an effective 
date for that evaluation in the appealed March 2002 rating 
decision.  Id.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  

Service connection for left leg varicose veins was granted in 
March 2002 and assigned a 10 percent evaluation.  The 
assigned evaluation was increased to 40 percent in December 
2003.  That evaluation has remained in effect since that 
time.  

During a November 2003 VA examination, the veteran reported 
that this condition had been ongoing for approximately fifty 
years.  He reported having had a vein stripping procedure of 
the right leg in 1964, but continued to have edema and 
swelling after prolonged standing or walking.  

He stated the edema, swelling, and pain occur intermittently 
and are incompletely relieved by foot elevation and 
compression hosiery.  Dark pigmentation of skin, eczema, and 
occasional ulcerations were noted to occur intermittently.  
He was treated with local injections to reduce pain and 
swelling.  He described functional impairment as pain and 
cramps in both feet and calves when he sleeps or walks.  

On examination, the examiner noted a large varicosity on the 
left popliteal space.  There was no evidence of ulceration.  
Edema, stasis pigmentation and eczema were all present.  The 
veteran was diagnosed with severe right left peripheral 
arterial stenotic disease.  

From November 2002 to October 2004, the veteran was seen for 
treatment for his left leg varicose veins.  In an October 
2004 record, the veteran reported ulcers in the left leg that 
had been ongoing for two months.  

The examiner diagnosed the veteran with chronic venous 
ictasis, dark extensive ulceration and scrub.  The veteran 
was treated with antibiotic, compression hosiery, and advised 
to keep his legs elevated.  

A subsequent October 2004 VA treatment record noted the 
veteran had venous insufficiency with varicosities.  Further 
the examiner noted palpable pulses in the left leg.  Also the 
skin was observed to be intact on the left leg; however, it 
was dry, scaly, and continued to stick to compression 
hosiery.  There was no indication of ulceration.  

The veteran was advised to discontinue use of antibiotic 
ointment.  He was to continue using polymem 4x4 until skin 
fully recovered.   The treatment record was silent regarding 
treatment for ulcers in the left leg.  

In an April 2005 private medical examination, the examiner 
noted the history of the veteran's left leg varicose veins.  
There was no evidence of deep vein thrombosis. Superficial 
phlebitis was noted.  The treatment record; however, was 
silent regarding treatment for persistent ulceration.  

In this case, the RO has evaluated the veteran's left leg 
varicose veins under 38 C.F.R. § 4.104, DC 7120.  Under DC 
7120, a 40 percent evaluation is warranted for persistent 
edema and stasis pigmentation or eczema, with or without 
intermittent ulceration.  

A 60 percent evaluation is in order for persistent edema or 
subcutaneous induration, stasis pigmentation or eczema, and 
persistent ulceration.  

A 100 percent evaluation is warranted for varicose veins with 
massive board like edema with constant pain at rest.  

The Board has applied all of the noted criteria to the case 
at hand.  Given the veteran's symptomatology is not 
productive of persistent edema or subcutaneous induration, 
stasis pigmentation or eczema and persistent ulceration; or 
varicose veins with massive board like edema with constant 
pain at rest, an evaluation in excess of 40 percent for the 
veteran's left leg varicose veins is not warranted.  

Currently, the only evidence of record supporting the 
veteran's claim is his various lay statements.  The veteran, 
however, has not been shown to possess the requisite medical 
training or credentials needed to render a diagnosis or a 
competent opinion as to medical causation.  

Accordingly, his lay opinion does not constitute competent 
medical evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996).  

Overall, the preponderance of the evidence is against the 
veteran's claim of increased evaluation for the service-
connected left leg varicose veins and this claim must be 
denied.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  

That doctrine, however, is not applicable in this case 
because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).  



ORDER

An evaluation in excess of 40 percent for the service-
connected left leg varicose veins is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


